Case 1:16-cv-00671-RM-NRN Document 296-10 Filed 05/10/19 USDC Colorado Page 1 of 3




       EXHIBIT 10
      Case 1:16-cv-00671-RM-NRN Document 296-10 Filed 05/10/19 USDC Colorado Page 2 of 3
DocuSign Envelope ID: 5D08DAAA-CABC-4ECA-B9AA-D1B8667A6D8D




                                        DECLARATION OF ISABEL VALVERDE


                  I, ISABEL VALVERDE, declare that the following is true and correct based upon
            my personal knowledge:

            1. I am a named Plaintiff in Valverde et al. v. Xclusive Staffing, Inc. et al., 16-cv-00671-
               RM-NRN (D. Colo.).

            2. I have spent several years working on this case, including helping to get the case off
               the ground at the very beginning.

            3. I think I have spent more than a hundred hours on this case. I went to many
               meetings with my attorneys by phone and in person, especially to get the case off
               the ground. I’ve brought so many papers and documents for my attorneys to review
               and to help us bring this case.

            4. I spent a significant amount of time with my attorneys answering questions and
               supplying documents for written discovery.

            5. This was difficult for me because it has been a long time to arrive at a good solution
               for all of the employees. I missed various days of work and had to give up vacation
               in order to come to the various meetings with my lawyers. I had to pay for the
               parking to be deposed. I had to pay for gas to go to appointments like the deposition.
               I had to be far away from my family, from my wife and children. Over almost three
               and a half years, these have made participation in the lawsuit difficult.

            6. I went to a deposition where Defendants’ attorneys asked me questions under oath.
               I had never been deposed before. The whole experience was mentally, emotionally,
               and physically hard for me. They asked me questions for eight or nine hours. At that
               time, I was experiencing diabetes and taking medication for it. My blood sugar level
               was rising during the deposition, which gave me intense head aches and difficultly
               concentrating on the questions. I had to continuously eat so that my sugar level
               would balance out. I made it through the whole deposition is spite of my health
               problems that came up.

            7. I had two operations in 2016 and 2017, which made participating in the case hard,
               but I did it anyway. This meant that I experienced discomfort and sometimes pain
               during meetings with my attorneys.



                                                             1
      Case 1:16-cv-00671-RM-NRN Document 296-10 Filed 05/10/19 USDC Colorado Page 3 of 3
DocuSign Envelope ID: 5D08DAAA-CABC-4ECA-B9AA-D1B8667A6D8D




            8. I hired attorneys to bring this case as a class action for me and for other workers. I
               did this on behalf of the others because I wanted justice for all the workers who I felt
               were being treated the same as me.

            9. Xclusive offered me a significant settlement offer to settle my claims against the
               company individually and not continue the case on behalf of other workers.

            10. I rejected that settlement offer, even though the money they offered me would have
                been helpful to me and to my family, because helping the other workers at Xclusive
                was very important to me.

            11. My first language is Spanish. Before signing this declaration, I had it interpreted into
                Spanish for me to make sure that I understand it.

               I declare under penalty of perjury that the foregoing is true and correct to the best of
            my knowledge.

            Executed on April 17, 2019


            ____________________
            Isabel Valverde




                                                             2
